                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK


  JOSEPH McINTYRE and ANNE McINTYRE,

                                      Plaintiffs,
                                                                   DECISION AND ORDER
                            -vs-
                                                                   15-CV-6277 CJS-MWP
  CORNING INCORPORATED, CLAUDE SULLIVAN, DAVID
  MANCHESTER, JOHN WALTER, JOHN DOE(S), and JANE
  DOE(S),
                              Defendants.


                                       APPEARANCES
For Plaintiffs:                                A.J. Bosman, Esq.
                                               Bosman Law Firm LLC
                                               201 W. Court Street
                                               Rome, NY 13440
                                               (315) 336-9130

For Defendants:                                Joseph A. Carello, Esq.
                                               Marion Blankopf, Esq.
                                               Stephen J. Jones, Esq.
                                               Nixon Peabody LLP
                                               1300 Clinton Square
                                               Rochester, NY 14604
                                               (585) 263-1000


                                      INTRODUCTION
        Siragusa, J. This employment discrimination case is before the Court on Defendants’

motion for summary judgment, filed on October 29, 2018, ECF No. 25. Following its review of

the papers and oral argument, the Court grants in part and denies in part the application.

                                   FACTUAL BACKGROUND
        The Court will base its factual background on the parties’ submissions and indicate

where they have identified factual disputes.
The Parties and Plaintiff’s Hiring
        Corning Incorporated (“Corning” or “the company”) is a company headquartered in

Corning, New York, and conducts business worldwide. The company maintains and operates

several aircraft primarily kept in two hanger facilities located in Horseheads, New York.

Corning employs twenty-two pilots, seven to ten mechanics, and three line technicians to fly,

service and maintain the aircraft. All work in Corning’s Aircraft Operations department (“CAO”).

        Corning hired Plaintiff, Joseph McIntyre (“McIntyre”), as a line technician in June

2008.1 McIntyre contends he applied for the position in 2007 and was not initially hired

because of his stuttering disability. 2 A CAO line technician fuels aircraft, loads and unloads

luggage from aircraft, and maintains the appearance and cleanliness of the airport facilities.

McIntyre disputes that line technicians tow aircraft on runways, or de-ice aircraft or runways,

and maintains he performed additional duties, including cleaning the interior of aircraft,

washing and polishing aircraft exteriors, and special duties as assigned.

        Corning hired John Walter (“Walter”), a co-defendant, in 1989. He has been a

mechanic since 1992 and was the chief inspector for the maintenance department for several

years. As chief inspector, he needed an advanced license above his aircraft mechanic license.

Walter has been the CAO Supervisor of Maintenance since November 1, 2014. His

responsibilities include ensuring that Corning’s aircraft are properly maintained, and that

CAO’s maintenance personnel are properly trained. Walter was McIntyre’s second-level



        1 Although this case has two plaintiffs, both named McIntyre, the Court’s primary references
are to Joseph McIntyre. Anne McIntyre makes a derivative claim for loss of consortium which the Court
discusses separately, below.
        2 In Preacely v. Schulte Roth & Zabel, 17 Fed. App’x 57, 59 (2d Cir. 2001), the Court of Appeals
held that at least under the factual circumstances in that case, stuttering was not a qualifying disability
under the Americans with Disabilities Act. Corning has assumed only for the purposes of the pending
motion that McIntyre’s stutter qualifies as a disability under federal and state law. Def.s’ Mem. of Law
8 n.13, Oct. 29, 2018, ECF No. 25-12.


                                              Page 2 of 37
supervisor from November 1, 2014, until McIntyre resigned on August 3, 2015. From July 1,

2013, until November 1, 2014, Walter was the CAO night shift supervisor and in that position

was McIntyre’s first-level supervisor.

       Walter was a member of the hiring committee that interviewed McIntyre for his line

technician position in 2007 and 2008, as well as a member of the committee that interviewed

applicants for mechanic’s positions in 2015. McIntyre shared with the committee in 2007

and 2008 that he had a stutter. He alleges that CAO’s former director of maintenance, Joseph

Perino, did not hire McIntyre in 2007 because of his stutter. McIntyre further alleges that he

had six years of aviation experience in 2007 when he applied for the line technician position

with CAO and that the other two candidates had no aviation experience. After interviewing

McIntyre in 2008, Walter hired him for a line technician position with CAO.

       Co-defendant David Manchester (“Manchester”) became CAO’s Director of

Maintenance on November 1, 2014 and held that position until he retired in April 2018. As

director of maintenance, Manchester was responsible for the maintenance department’s

overall budget, scheduling, staffing, and operational process. McIntyre asserts that

Manchester lacked the requisite mechanic certificate with airframe and power plant ratings.

Manchester was a pilot at Corning both before and while he was director of maintenance.

       Co-defendant Claude Sullivan (“Sullivan”) became CAO’s Director of Aircraft Operations

in April 2014. He is also a pilot at Corning, oversees the pilots and maintenance staff, and is

responsible for the overall safety of Corning’s aircraft operations.

       Neither Sullivan nor Manchester had any managerial or supervisory responsibility over

McIntyre until April 2014. McIntyre, though, alleges that pilots were considered to be in control

of their aircraft even on the ground and gave orders to line technicians.




                                          Page 3 of 37
       Other than on a temporary basis, Walter did not become McIntyre’s supervisor until he

became the CAO night shift supervisor in early July 2013.

Plaintiff’s Mechanic Training
       After being hired as a line technician, McIntyre expressed an interest in learning to

become a Federal Aviation Administration (“FAA”) licensed aircraft mechanic. CAO mechanics

repair the aircraft. The licensing process involves three written and one oral examination as

well as completion of various mechanical, mathematical, troubleshooting, and research

taskings. Generally, preparation for the licensing includes many months of practical training

or attendance at a full-time school for aircraft mechanics. CAO management permitted

McIntire to obtain the practical training by allowing him to periodically perform mechanic tasks

under supervision while he remained employed as a full-time line technician. Per CAO

procedures, a licensed mechanic was required to inspect and verify any mechanic work

McIntyre performed.

       After Manchester became Director of Maintenance in November 2014, he eventually

agreed to permit McIntyre to continue his practical training at CAO. Manchester authorized

Corning to pay approximately $8,000.00 for McIntyre’s travel and wages to permit him to

attend a two-week review course for the FAA examination at the Baker School of Aeronautics

in Nashville, Tennessee, in January 2015.

Plaintiff’s Claim for Denial of a Mechanic Position
       In late 2014, before McIntyre took any FAA examinations, two of CAO’s experienced

mechanics announced their intentions to retire, as did the prior Director of Maintenance, who

was also an experienced aircraft mechanic. Each possessed over thirty years of aircraft

mechanic experience. Corning posted a notice for the two aircraft mechanic positions in

November 2014, which anticipated hiring suitable candidates in December 2014. The job



                                         Page 4 of 37
posting required candidates for the positions to have at least three years of aircraft mechanic

experience.

       McIntyre contends that he was assured, but fails to mention by whom, that he would

become an aircraft mechanic at CAO once he passed his FAA examination, and that he was

fully qualified for either of the two positions. He applied to fill one of the two positions,

although at the time he applied, he did not yet have his FAA license.

       Manchester was the hiring manager for the aircraft mechanic positions and he agreed

that McIntyre could be interviewed for the position, notwithstanding that he, according to

Manchester, did not meet the minimum requirements of a license and three years of

experience. McIntyre asserts that it was Sullivan, Manchester’s boss, who eventually directed

Manchester to have the hiring team select another candidate, not McIntyre, for the position.

McIntyre further alleges the following:

       In early December 2014, there was a staff meeting which was presided over by
       Defendant Manchester which Plaintiff attended. Defendant Manchester
       stated[,] “we opened it up to [McIntyre] to apply but he’s really going to have to
       impress me.” Manchester was referring to the position Plaintiff was seeking, to
       wit: Aviation Maintenance Technician. Thereafter, Mr. Jordaens 3 approached
       Plaintiff at his tool box. Mr. Jord[ae]ns made it known to Plaintiff at that time,
       that he had no chance at ever being a mechanic at Corning. He advised Plaintiff
       “Keep your mouth shut and don’t question anything. Let them pay for you to
       take your test. You’ll have to use your license elsewhere.”

Pl.’s Statement of Disputed Material Facts ¶ 45, Feb. 12, 2019, ECF No. 35-2.

       CAO’s hiring committee consisted of mechanics, supervisors, a pilot, a human

resources representative, and Manchester. The committee interviewed the six candidates

who applied and used a ranking system provided by the human resources representative to

rate each candidate in functional skill sets and recorded the results on a Decision Analysis



       3   Craig Jordaens was the prior Director of Maintenance, who was also retiring from Corning.


                                             Page 5 of 37
Summary form. Three of the applicants outscored McIntyre. Walter, who was a member of the

hiring committee, scored McIntyre lower than the other candidates on his functional skill set,

since he believed McIntyre lacked the necessary mechanic experience compared to the other

candidates, who were experienced aircraft mechanics with many years of experience.

McIntyre responds:

       When the hiring committee conveyed [sic], John Walter and Dave Manchester
       went across the hall to Defendant Sullivan’s office before the final decision was
       made. When they returned, it was announced that Sullivan said Kirk Gregg4
       wanted more experience than they felt Plaintiff possessed and that he was not
       able to be selected. They were directed to select another candidate.

Pl.’s Statement of Disputed Material Facts ¶ 50. Corning states that the hiring committee

provided Manchester with their top candidates. McIntyre asserts, “Defendant Manchester

also refused to accept letters of recommendations from mechanics in the department who

wrote letters on the Plaintiff’s behalf. At times he became angry when presented with such

letters.” Id. ¶ 51. Manchester made the hiring decision, although McIntyre contends that

Sullivan directed Manchester not to hire him.

       Manchester expressed the opinion that previous work experience as an aircraft

mechanic was a critical requirement for the open positions because Corning was losing very

experienced mechanics. In January 2015, Manchester offered the positions to two candidates

ranked as the top two by the hiring committee. In addition to experience as an aviation

mechanic, Barrett, previously worked as an avionics 5 manager for over ten years and as a

part-time avionics mechanic for another seven years. The other candidate, Pulka, had over

twenty years of prior experience as an aircraft mechanic and was a crew and shift leader.


       4Plaintiff identifies Kirk Gregg as the executive in charge of overseeing the aviation
department. Pl.’s Statement of Disputed Material Facts ¶ 52.
         5 Avionics is an advanced subspecialty of aircraft mechanics involving repair of electronic

aircraft components.


                                           Page 6 of 37
The Apprenticeship Program Offered by Corning
       On January 9, 2015, prior to McIntyre’s departure for his FAA license review course,

Manchester told him that he had not received the position because of his lack of experience

and then-current lack of a license. McIntyre responds:

       On January 9, 2015,

       Defendant Manchester advised Plaintiff that he would not be getting the
       position. He said “Monty” (Defendant Sullivan) and Kirk Gregg (the executive in
       charge of overseeing the aviation department) wanted more experience than
       they felt Plaintiff had. (McIntyre Affm.,). The Plaintiff was already advised that
       the former Director of Maintenance, Craig Jord[ae]ns that as of December 2014
       Plaintiff had no chance at ever being a mechanic at Corning. He advised Plaintiff
       “Keep your mouth shut and don’t question anything. Let them pay for you to
       take your test. You’ll have to use your license elsewhere.”

       Id. ¶ 57. Manchester told McIntyre he would need to obtain experience as a licensed

aircraft mechanic before he would be considered for that position at CAO. McIntyre disputes

this and contends that Manchester, instead, told him he could take his test, but would need

to seek employment as an aircraft mechanic elsewhere. Id. ¶ 58. Around March 5, 2015,

Manchester offered to provide McIntyre with a formal mentoring program, so he could gain

experience while still holding his line technician job. McIntyre adds that Manchester did not

promise him an aircraft mechanic position and advised McIntyre he shouldn’t expect one. Id.

¶ 60. McIntyre passed the FAA examination and obtained his aircraft mechanic’s license at

the end of January 2015.

       Candidate Barrett accepted Corning’s offer, but Pulka turned it down. Corning then

sought two more aircraft mechanics through a job posting in February 2015. The posting

required either three or five years of experience as well as the FAA license. Corning states the

requirement was three years, and McIntyre states it was five, which he argues was done to

ensure his exclusion from consideration. Nevertheless, McIntyre applied for one of the two

positions. Manchester had a human resources representative inform McIntyre that he did not


                                         Page 7 of 37
qualify due to lack of work experience (McIntyre contends he had to contact the human

resources department to obtain that information). Id. ¶ 65.

       The same hiring committee ranked the new candidates, and positions were offered to

the two highest: Jeff Allen (“Allen”) and Steve Haight (“Haight”), both of which had scores

above McIntyre’s from the earlier process. Allen had nine years of prior experience as an

aviation mechanic and was a director of maintenance. Haight had over thirteen years of prior

experience as an aircraft mechanic. Each accepted Corning’s offer. McIntyre adds that Allen

resigned a couple of weeks after he began working for Corning. Id. ¶ 71.

       Corning states that McIntyre has admitted he was not more qualified for the aircraft

mechanic openings than were Barrett, Pulka, Allen, or Haight. In his response, McIntyre

contends that he was as qualified as the candidates chosen by the selection committee. At

his deposition, McIntyre was asked the following questions and gave the following responses:

       Q. Do you believe that you were—do you believe that you were more qualified
       than Jim Barrett?

       MS. BOSMAN: I’m sorry, who?

       MR. JONES: Jim Barrett.

       MS. BOSMAN: Barrett.

       A. Qualified, no.

       Q. Do you believe you were more qualified than John Pulka?

       A. Qualified, no.

       Q. Do you believe you were more qualified than Steve Haight?

       A. No.

       Q. Do you believe you were more qualified than Jeff Allen?

       A. No.



                                        Page 8 of 37
McIntyre Dep. 180:14–181:5, attached as Ex. B, ECF No. 25-3, to Jones Aff., Oct. 29, 2018,

ECF No. 25-1.

       Although McIntyre suffered from stuttering, Corning states that no evidence shows that

either Manchester or Walter were biased against him as a result. McIntyre responds that

Sullivan made fun of McIntyre’s stuttering, and he was the one who directed Manchester to

have the hiring committee select someone other than McIntyre. Pl.’s Statement of Disputed

Material Facts ¶ 74. Manchester never made any derogatory or negative remarks about

McIntyre’s stuttering, nor does McIntyre contend that Walter ever made a derogatory or

negative remark about his stuttering within McIntyre’s hearing.

       Corning states that no evidence has been revealed to show that either Manchester or

Walter were motivated to deny McIntyre an aircraft mechanic position because he had

complained about Walter’s or Sullivan’s conduct in 2013. McIntyre disputes this statement

and responds as follows:

       Sullivan, who the subject of complaints by or involving Plaintiff, was
       Manchester’s boss and he directed Manchester to have the hiring team select
       someone other than Plaintiff for the position. (McIntyre Affm.). As of November
       1, 2014, Manchester reported to Sullivan. Defendant Manchester reported to
       Defendant Sullivan directly in the past as well, when Manchester was a pilot
       and Sullivan was Chief Pilot. Further, Manchester and Sullivan are friends and
       have a long history of taking trips together on the company aircraft with their
       families. (McIntyre Affm.). Dave Manchester told Sid Spencer before his
       termination/retirement in February 2015 that Plaintiff would never a mechanic
       at Corning.

Pl.’s Statement of Disputed Material Facts ¶ 77.

       Corning’s ranking system for new hires had been introduced in mid-2014 by its

corporate human resources department for use throughout the company in the United States.

Before he became director of maintenance on November 1, 2014, Manchester had not hired

any aircraft mechanics for Corning. His hires in January and March 2015 were his first.



                                        Page 9 of 37
       In March 2015, after McIntyre’s return from his review course, Manchester did in fact

offer to set up a formal mentoring program for McIntyre, so that he could gain experience as

an aircraft mechanic while still holding his full-time job as a line technician at CAO. Under the

devised program, McIntyre would spend twenty hours per week working on mechanic tasks

under the mentorship of one of CAO’s experienced mechanics. Corning intended to hire a

temporary line technician to backfill McIntyre’s work, while he was undergoing training as an

aircraft mechanic. McIntyre disputes this and states that he was not informed he would have

a designated schedule, and that the aircraft mechanic work would be unscheduled and would

require him to neglect his four children. Id. ¶ 84. Walter advocated for the program. In March

2015, Manchester and a human resources representative met with McIntyre to go over the

proposed program and provided him with a written outline of it. However, on March 19, 2015,

McIntyre notified Manchester he would not participate in the apprenticeship program, stating

that he already had enough experience to be an aircraft mechanic and the program would

impose a hardship on his family life. He also informed Manchester that he was looking for

work outside Corning.

       In April 2015, McIntyre listed his 1,000 square foot home for sale. He was expecting a

fourth child in July of that year.

McIntyre’s Hostile Environment Claim
       In February 2012, McIntyre’s former shift supervisor informed Jordaens, the former

director of maintenance, and Michael Rathbun (“Rathbun”), the CAO human resources

manager, that some months earlier Walter had exposed his backside to (“mooned”) McIntyre

in the locker room at Corning’s hanger. McIntyre adds that as he was mooning him, Walter

said, “I bet you like that, don’t you fag?” McIntyre Aff. ¶ 7, Feb. 12, 2019, ECF No. 35; Yearick




                                         Page 10 of 37
Aff. ¶ 7, Feb. 12, 2019, ECF No. 35-1. 6 Jordaens and Rathbun investigated, including

interviewing Walter who admitted the conduct, but said it was meant as a joke and that

McIntyre had taken it as such. McIntyre counters he did not laugh at the time of the mooning,

and made his disgust known. Pl.’s Statement of Disputed Material Facts ¶ 94. Walter was

given a verbal warning that his inappropriate behavior was not going to be tolerated and he

agreed never to do it again.

        In May 2013, the former shift supervisor, whom McIntyre identifies as Donald Yearick,

Pl.’s Statement of Disputed Material Facts ¶ 96, mentioned the mooning incident to

representatives from Corning’s legal and global human resources departments during an

interview regarding an unrelated matter. As a result, investigators re-interviewed McIntyre, at

which time he stated that Sullivan had made fun of his stuttering a handful of times both in

front of other employees and in private. Corning decided that Walter’s prior verbal warning

would be put in writing and again counseled him about his behavior. Sullivan denied making

fun of McIntyre’s stuttering, although McIntyre contends that Corning had evidence to the

contrary. Id. ¶ 100. Neither Walter nor Sullivan supervised McIntyre at the time of these

allegations of misbehavior.

        In September 2013, McIntyre submitted a complaint using Corning’s EthicsPoint

website, one of the options for Corning employees to complain about violations of Corning’s

Code of Conduct. In his complaint, McIntyre alleged that Sullivan had massaged his shoulders




        6 Yearick’s affidavit includes the following: “I witnessed John Walter bully Joe and call him
names including ‘Fag’ numerous times, and I complained to management about his treatment. It was
after I made these complaints that I learned that John pulled his pants down, pulled his cheeks apart
and exposed himself in Joe’s face and asked him, ‘I bet you like that don’t you Fag?’ or words to that
effect.” Yearick Aff. ¶ 7. From the wording, it is impossible to tell whether the phrase “numerous times”
included calling McIntyre a fag, or bullying, or other names, or whether this alleged bullying took place
within the 300-day timeframe of the limitations period.


                                             Page 11 of 37
from behind on unspecified occasions prior to September 2013, and in August 2013,

according to McIntyre, Sullivan made a comment that he had licked the straw on McIntyre’s

iced coffee cup and that McIntyre should think of him when he drank from that straw.

Representatives from Corning’s legal and global human relations departments investigated

the allegations, which Sullivan denied. The investigation found that Sullivan had placed his

hands on McIntyre’s shoulders more than one time, but not as often as McIntyre had alleged,

and not necessarily in a “massaging manner,” and that they could not corroborate the straw

licking. Consequently, they decided Sullivan had not committed a Code of Conduct violation.

Sullivan agreed he would not touch other employees. McIntyre was informed by phone of the

results.

       In the fall of 2013, Rathburn conducted an all hands training session for CAO

employees on the Corning Code of Conduct. He reminded employees that Corning strictly

prohibited discrimination and harassment based on a protected category as well as retaliation

for complaining about discrimination and harassment. In addition to the training, Lori Fagan,

who had responsibility for CAO human relations prior to Rathburn, conducted one-on-one

interviews with CAO employees to hear their concerns.

       Corning contends that Sullivan no longer harassed McIntyre, but McIntyre disputes this

and claims that Sullivan continued to harass and taunt him as late as April 2015. Pl.’s

Statement of Disputed Material Facts ¶ 114. Corning also contends that Walter did not harass

McIntyre after the September 2013 incident, but McIntyre disputes this as well, stating that:

       Walter did in fact engage in harassing conduct after the September 2013
       complaint. On or about February 8, 2015, Walter sought to intimidate Plaintiff
       and other employees when he stated “anytime you go outside the department
       there will be consequences.” On a separate occasion, he also accused Plaintiff
       and other employees as stealing from Corning. (McIntyre Affm.).

Id. ¶ 115. McIntyre does not contend that Manchester ever made a negative comment about


                                        Page 12 of 37
his stuttering, or any sexual comments or gender-based comments, or engaged in any sexual

or gender-based conduct.

The Other Line Technician Assignment
       Corning states that about August 2013, Jordaens assigned Jason Horth (“Horth”),

another line technician who also possessed a teaching degree, to make safety and health

presentations to groups of Corning employees in addition to his regular duties. McIntyre,

however, contends that the presentations were made by Homer Northup (“Northup’), the

coordinator for health and safety in the aviation department. McIntyre had assisted Northrup

for years and in that role was never required to make presentations. Had Corning appointed

McIntyre instead of Horth, Corning states that it would have been a lateral move for him, but

McIntyre speculates that the assignment would have increased his responsibilities and may

have led to other job opportunities at Corning or elsewhere that could have led to significant

pay increases. Were McIntyre to have been chosen for that assignment, it would not have

resulted in any change to his pay or job title. Regarding its choice, Corning asserts that

McIntyre stated he did not enjoy speaking in front of groups, but McIntyre responds that he

“never stated he did not enjoy speaking in front of groups (McIntyre Affm.).” Id. ¶ 122. At his

deposition, McIntyre was asked the following questions and gave the following responses:

       Q. Do you enjoy making presentations?

       A. No.

       Q. Do you enjoy speaking in front of groups?

       A. No.

McIntyre Dep. 117:10–13.

Plaintiff’s Retaliation Claims
       After McIntyre submitted his EthicsPoint complaint in September 2013, Corning states

that Walter and Manchester assisted McIntyre in completing his practical training so he could


                                        Page 13 of 37
obtain his FAA mechanic’s license. McIntyre disputes this and claims that Manchester never

assisted him, he also claims that with respect to his training, he was made to keep receipts

for all expenses, unlike others who were only required to keep receipts for expenses exceeding

twenty-five dollars. Pl.’s Statement of Disputed Material Facts ¶ 125. After September 2013,

Manchester authorized Corning to pay for McIntyre’s license review course and the test fees,

as well as pay his wages during his course, even though Corning had no obligation to do so.

McIntyre adds that Corning paid for yearly training for all employees in the Aviation

Department without an obligation to do so. Id. ¶ 126.

Plaintiff’s Retaliatory Work Environment Claim
       McIntyre states that Manchester initially refused to authorize overtime pay for a

Saturday during his two-week review course in Tennessee. McIntyre also provides a lengthy

description of the situation, stating:

       On January 27, 2015, Plaintiff met with Defendant Manchester in the presence
       of Defendant Walter. Defendant Manchester indicated that Brad Cole brought
       him my time card with overtime sought. Plaintiff asked about time spent on
       Saturday, to which Defendant Manchester stated “we don’t pay overtime when
       you’re out of town. It’s a policy change with new management, and I’m new
       management.” Thereafter, Plaintiff wrote an e-mail to Human Resources
       Representative Michael Rathbun complaining that he was being treated
       differently than other employees with respect to time and compensation,
       including Ken Stacy, who had previously gone through the apprenticeship
       program and was compensated for his time spent in school on Saturday. It has
       always been common practice at Corning for employees to be paid for all the
       time spent in class. Mr. Rathbun agreed that it was company policy that
       employees are paid for time spent in training, regardless of the day. Later that
       day, Defendant Manchester called Plaintiff into his office. He began screaming
       and cursing at him. He was hostile and stated, among other things, “did you
       have a problem with the answer I gave you?” and “I don’t know who you think
       you are, but you are free to take your license and walk out the door!” Plaintiff
       indicated he needed a day off as he had just returned from the FAA testing.
       Defendant Manchester stated, “While you were away, we changed the policy,
       you can no longer use comp time.” Plaintiff then stated, “I’ll take an unpaid
       day,” to which Defendant Manchester responded “you can’t do that, you have
       to use your vacation time.” Plaintiff told Defendant Manchester that vacation
       time had already been disapproved, and Defendant Manchester had no real



                                         Page 14 of 37
       response. This forced Plaintiff to refrain from taking any time off. (McIntyre
       Affm.).

Id. ¶ 127. Corning contends that Manchester understood that the review course ran Monday

through Friday during regular hours and, therefore, did not intend to compensate McIntyre for

Saturday merely because he normally worked on Saturdays. McIntyre disputes this and states

that the review course ran for eight hours per day, Monday through Saturday, and that he did

not normally work on Saturdays, but was scheduled Sunday through Thursday; therefore,

Saturday for him would have been an extra shift regardless of whether he was in training or

working at the hangar. Id. ¶ 128. In the end, Manchester and Rathbun agreed to have Corning

pay the requested overtime. Walter assisted in verifying the hours so that McIntyre could be

paid, and McIntyre did receive the overtime pay he requested.

The Maintenance Compensatory Time Off Policy
       Corning states that beginning in September 2013, its corporate-wide policy did not

permit nonexempt employees to accrue, or bank, compensation time in lieu of receiving

overtime pay, although McIntyre states that the aviation department had a long-standing use

of compensation time. Id. ¶ 132. McIntyre was aware that he needed to use up his

accumulated compensation time. However, McIntyre disputes the calculation of how many

hours of it he had. Id. ¶ 134. In any event, instead of compensation hours, McIntyre received

overtime pay for the overtime he worked during his review course. Corning contends that

McIntyre did not request to use up any additional accumulated compensatory time after he

was informed about the policy change for compensatory time. Plaintiff responds that he did

bring up the issue in August 2013. Id. ¶ 137.

       At his deposition, McIntyre agreed he had received overtime pay for compensatory time

he was not permitted to use, but he estimated he had approximately sixteen hours of

accumulated compensatory time for which he received no overtime pay. McIntyre Dep.


                                       Page 15 of 37
103:9–23. He agreed that Corning discontinued compensatory time for all department

employees in January 2015. 104:3–14. McIntyre testified that Brett Bellows told him he had

compensatory hours and Corning allowed him to use them. McIntyre Dep. 104:24–105:6.

       Regarding the sixteen hours, Plaintiff was asked the following questions and gave the

following responses:

       A. I was informed that I was not going to get them as comp hours and I was not
       going to be paid for them either. It was after that, that I emailed HR and asked
       them what exactly the policy was.

       Q. Correct. And after you contacted Human Resources then, you were then, in
       fact, paid the overtime; correct?

       A. Yes, sir.

       Q. So then my question is, after that, did you ever request to use accrued comp
       time hours?

       A. No.

McIntyre Dep. 108:10–21.

McIntyre’s Vacation Days
       McIntyre disputes Corning’s assertion that none of his requests to take vacation time

were refused. McIntyre states:

       During the January 27, 2015 meeting, Plaintiff advised Defendant Manchester
       that his vacation request was disapproved. Additionally, John Walter told
       Plaintiff many times when he asked about vacation days, “I guess you really
       don’t want to be a mechanic here,” implying that Plaintiff should not take time
       off and try to get his license by the deadline he had previously mentioned.
       (McIntyre Affm.).

Id. ¶ 138.

Emergency Pay
       In February 2015, McIntyre and two other employees made a request to Corning for

emergency pay for one Sunday because the employees had been called in to work two hours

earlier than they had scheduled themselves. Corning states that McIntyre’s Sunday shift was



                                        Page 16 of 37
a flexible one and that he and other line technicians scheduled their work hours based on the

flight schedules posted earlier in the week. McIntyre disputes this and states:

       The proposed schedule for the weekend was published on Wednesdays. It was
       the Sunday employees[’] responsibility to also post what hours they intended to
       work to cover the entire day’s flights. It has happened that the schedule
       changes, and the scheduled employees work their schedules to cover during
       the rest the week. If a flight is early or delayed, we would also have that covered.
       We were not paid for 24 hour coverage and thus felt, according to published
       company policy, that we qualified for emergency pay and this [sic] contacted
       payroll to ask. (McIntyre Affm.).

Id. ¶ 139. During the next maintenance meeting, Walter informed McIntyre and the other line

technicians they were not entitled to emergency pay. McIntyre disputes this and states that

Walter told them the policy was that they were entitled to emergency pay but should not have

put in for it and that there would be consequences for going outside the department. Id.

¶ 141.7 Although Corning states that Walter told the employees they were considered on-call

every day, all day, and had to be flexible on weekends to service the aircraft when needed,

McIntyre contends that this is not true. Id. ¶ 142. Corning states that CAO management

clarified the emergency pay policy to all maintenance employees, not just McIntyre, but

McIntyre disputes this, responding:

       Defendants’ actions were designed to turn Plaintiff’s co-workers against him.
       Employees distanced themselves from Plaintiff. (McIntyre Affm.; Yearick Affm.).
       Two employees left the meeting due to the uncomfortableness they were
       feeling. The entire meeting was directed at Plaintiff and other two employees
       involved with the emergency pay. It was stated by Sid Spencer that he didn’t
       appreciate being called a thief, and John Walter stated that is exactly what you
       did.

Id. ¶ 143.




        7 McIntyre cites no evidentiary proof in admissible form as authority for this statement;

therefore, the Court will disregard it.


                                         Page 17 of 37
Lunch Breaks
       During maintenance employee meetings with Human Resources in February 2015,

Manchester learned that maintenance employees were not taking lunch breaks. Instead, they

would eat their lunch sometime during their shift without taking a work free half hour break,

as required by law. Manchester adjusted the shift schedules for CAO maintenance employees

to include a half hour, unpaid lunch break for all department employees, not only McIntyre.

McIntyre adds that “Defendants’ actions were designed to turn Plaintiff’s co-workers against

him (Yearick Affm.).” Id. ¶ 145.

Procedural History
       McIntyre did not file an Equal Employment Opportunity Commission charge until May

11, 2015, after he had filed this action in federal court on May 8, 2015. Pursuant to a

stipulation between McIntyre and Corning, he filed an amended complaint on January 25,

2016, with a right to sue letter dated October 27, 2015.

       McIntyre’s amended complaint, ECF No. 14, is the operative pleading in this case and

alleges the following causes of action:

       (1) Disability discrimination under the Rehabilitation Act;

       (2) Retaliation in violation of the Rehabilitation Act;

       (3) Gender discrimination in violation of the New York State Human Rights Law;

       (4) Disability discrimination in violation of the New York State Human Rights Law;

       (5) Retaliation in violation of the New York State Human Rights Law;

       (6) Breach of contract;

       (7) Promissory estoppel;

       (8) Loss of consortium;

       (9) Gender discrimination in violation of Title VII of the Civil Rights Act;



                                          Page 18 of 37
       (10)    Retaliation in violation of Title VII of the Civil Rights Act;

       (11)    Discrimination in violation of the Americans With Disabilities Act; and

       (12)    Retaliation in violation of the Americans With Disabilities Act.

                                        STANDARD OF LAW
Summary Judgment
       Summary judgment may not be granted unless Athe pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, … demonstrate

the absence of a genuine issue of material fact,” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986), and “the movant is entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a)

(2015). “In moving for summary judgment against a party who will bear the ultimate burden

of proof at trial, the movant may satisfy this burden by pointing to an absence of evidence to

support an essential element of the nonmoving party’s claim.@ Gummo v. Village of Depew,

75 F.3d 98, 107 (2d Cir. 1996) (citation omitted).

       The burden then shifts to the non-moving party to demonstrate specific facts showing

that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). To do this, the non-moving party must present evidence sufficient to support a jury

verdict in its favor. Id. at 249. A[F]actual issues created solely by an affidavit crafted to oppose

a summary judgment motion are not >genuine= issues for trial.@ Hayes v. N.Y. City Dep’t of Corr.,

84 F.3d 614, 619 (2d Cir. 1996). The party opposing summary judgment “may not create an

issue of fact by submitting an affidavit in opposition to a summary judgment motion that, by

omission or addition, contradicts the affiant’s previous deposition testimony.” Hayes v. New

York City, Department of Corrections, 84 F.3d 614, 619 (2d Cir. 1996).

       Summary judgment is appropriate only where, Aafter drawing all reasonable inferences

in favor of the party against whom summary judgment is sought, no reasonable trier of fact



                                           Page 19 of 37
could find in favor of the non-moving party.@ Leon v. Murphy, 988 F.2d 303, 308 (2d Cir.

1993). The parties may only carry their respective burdens by producing evidentiary proof in

admissible form. Fed. R. Civ. P. 56(c)(1). The underlying facts contained in affidavits, attached

exhibits, and depositions, must be viewed in the light most favorable to the non-moving party.

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

                                             ANALYSIS
       Because the case is here on both federal and diversity jurisdiction, the Court will review

the federal claims first. Preliminarily, the parties have not disputed that, at least for the

purposes of this motion, McIntyre’s stuttering is a qualifying disability under the Americans

With Disabilities Act (“ADA”).

       The Court will examine McIntyre’s claims under the ADA, Title VII, the Rehabilitation

Act, and the New York Human Rights Law 8 pursuant to the burden-shifting legal framework of

McDonnell Douglas v. Green, 411 U.S. 792, 802–03 (1973). Under that framework, a plaintiff

has the initial burden to establish a prima facie case of discrimination or retaliation. Proving

a prima facie case requires only a de minimis showing that there exists a triable issue of fact.

Quaratino v. Tiffany & Co., 71 F.3d 58, 65-66 (2d Cir. 1995) (“plaintiff’s burden of proof in a

... discrimination action is de minimis at the prima facie stage, ...”). Once a plaintiff establishes

a prima facie case, the burden shifts to the defendant to proffer a legitimate, non-

discriminatory reason for the challenged denial. Id. If the defendant produces admissible

evidence that supports its legitimate, non-discriminatory reason for the adverse action, then,

       “the McDonnell Douglas framework…disappear[s] and the sole remaining issue
       [is] discrimination vel non." Reeves, 530 U.S. at 142-43. The plaintiffs must

       8  “New York courts require the same standard of proof for claims brought under the NYHRL as
those brought under Title VII, and thus, claims under the NYHRL and under Title VII are essentially
identical.” Allen v. Advanced Digital Info. Corp., 500 F. Supp. 2d 93, 104 (N.D.N.Y. 2007).




                                           Page 20 of 37
       then prove that the defendants intentionally discriminated against them on a
       prohibited ground. See id. at 143. Where, however, the plaintiffs “make a
       substantial showing” that the defendant’s proffered explanation was false, “it
       is permissible for the trier of fact to infer the ultimate fact of discrimination from
       the falsity of the employer’s explanation.” Id. at 146-47.

Regional Economic Community Action Program, Inc. v. City of Middletown, 294 F.3d 35, 49

(2d Cir. 2002) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133 (2000))

(internal citations and quotations removed) (emphasis in original). In Henry v. Wyeth Pharm.,

Inc., 616 F.3d 134, 156 (2d Cir. 2010), the Second Circuit addressed the issue of the

pretextual reason and wrote:

       In proving a case under Title VII, following the defendant’s proffer of a
       justification,…[a] plaintiff has no obligation to prove that the employer’s
       innocent explanation is dishonest, in the sense of intentionally furnishing a
       justification known be false. The crucial element of a claim under Title VII is
       discrimination, not dishonesty.

       Regarding McIntyre’s disability, the test is a “but for” one under both the ADA and the

Rehabilitation Act, that is, but for Corning’s alleged discriminatory motive, the adverse actions

would not have occurred. Eisner v. City of New York, 166 F. Supp. 3d 450, 457–58 (S.D.N.Y.

2016); Graham v. Three Vill. Cent. Sch. Dist., 11-CV-5182, 2013 WL 5445736 at *24-25,

2013 U.S. Dist. LEXIS 143264 at *65 (E.D.N.Y. Sept. 30, 2013); see Natofsky v. City of New

York, No. 17-2757, 2019 U.S. App. LEXIS 11210 at *1–2 (2d Cir. Apr. 18, 2019) (“We hold

that a plaintiff alleging an employment discrimination claim under Section 504 of the

Rehabilitation Act must show that the plaintiff’s disability was a but-for cause of the

employer’s action, not the sole cause.”). “Summary judgment is appropriate where no

reasonable jury could find that the defendant’s actions were motivated by discrimination.”

Mitchell, 350 F.3d at 47; Schnabel v. Abramson, 232 F.3d 83, 91 (2d Cir. 2000).




                                          Page 21 of 37
Denial of an Aviation Mechanic Position
       McIntyre alleges that he was denied the aviation mechanic position because of his

disability. Under the ADA, he must show the following: (1) he is a member of a protected class;

(2) he applied for a promotion to a position for which he was qualified; (3) he was rejected for

that position; and (4) his employer kept the position open and continued to seek applicants

having McIntyre’s qualifications. Petrosino v. Bell Atl., 385 F.3d 210, 226 (2d Cir. 2004). The

Rehabilitation Act mirrors the ADA but applies only to any program or activity receiving Federal

financial assistance….” 29 U.S.C. § 794(a). For an ADA retaliation claim,

       a plaintiff must establish that (1) the employee was engaged in an activity
       protected by the ADA, (2) the employer was aware of that activity, (3) an
       employment action adverse to the plaintiff occurred, and (4) there existed a
       causal connection between the protected activity and the adverse employment
       action.

Sarno v. Douglas Elliman-Gibbons & Ives, Inc., 183 F.3d 155, 159 (2d Cir. 1999). “Title VII

retaliation claims require proof that the desire to retaliate was the but-for cause of the

challenged employment action.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352, 133

S. Ct. 2517, 2528 (2013).

       Regarding the issue of whether McIntyre met the qualifications Corning set out for the

aviation mechanic positions at Corning, the Second Circuit has held that:

       “being ‘qualified’ refers to the criteria the employer has specified for the
       position.” Thornley v. Penton Publ’g, Inc., 104 F.3d 26, 29 (2d Cir. 1997).
       Therefore, in order to establish a prima facie case of discrimination, [a plaintiff]
       must show that she met the defendant’s criteria for the position.

Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 127 (2d Cir. 2004).

       Here, Corning’s criteria called for at least three years of experience and an FAA license

to be an aviation mechanic. Plaintiff argues that he had both (at least by the second

application he made) and that, “[v]iewed in a light most favorable to Plaintiff, the court must

credit the evidence that he had more than five years of experience working on aircraft.” Pl.’s


                                         Page 22 of 37
Mem. of Law 4, Feb. 12, 2019, ECF No. 38. Yet, Corning’s management was entitled to

determine whether McIntyre met their experience level, and this Court cannot sit as a super-

personnel department to reevaluate that decision. Byrnie v. Town of Cromwell Bd. of Educ.,

243 F.3d 93, 106 (2d Cir. 2001) (“Because we are not a super-personnel department, it does

not matter whether we find Byrnie’s interview responses appropriate. An employer is entitled

to arrive at a subjective evaluation of a candidate’s suitability for a position.”)

       McIntyre also argues that the denial of the position arose under circumstances giving

rise to an inference of discrimination and that the burden for so showing at the prima facie

state is de minimus. He points to evidence of a history of admissions and discriminatory

animus and conduct, pretext, disparate treatment, and irregularity. McIntyre contends that

Corning’s proffered reason (lack of experience) “is belied by the evidence revealing that it was

in fact Defendant Sullivan who made the decision to deny Plaintiff the position by disallowing

him from consideration.” Pl.s’ Mem. 13.

       Corning responds that McIntyre is relying on his affidavit to substantiate these

allegations and that affidavit contradicts his prior deposition testimony. In that regard,

McIntyre was asked the following questions and gave the following answers regarding how he

found out he was not going to be offered an aviation mechanic position:

       Q. What did Mr. Manchester inform you?

       A. That I was not receiving the position and he stated that I could come back
       from school and continue to work as an apprentice or something along those
       lines, or I could come home with an attitude and never become a mechanic.

       Q. Okay. Did Mr. Manchester inform you that you did not have the requisite
       years of mechanic experience for the position?

       A. I’m not certain if he brought that up during our meeting.

       Q. Do you recall receiving an email from Kimberly Smithmen?

       A. During a following hiring process.


                                          Page 23 of 37
        Q. And did she inform you that the Hiring Manager was looking for someone
        with more experience?

        A. During the second hiring process, yes.

        Q. So at that time you understood that Mr. Manchester did not believe that you
        had the three years of mechanic experience; is that correct?

        MS. BOSMAN: Objection. Form.

        You can answer.

        A. I’m aware after I applied for that position and I received her email that that
        was his stance on that.

McIntyre dep. 174:4–175:4. In contrast, McIntyre relates the following in his affidavit:

        35. Ken Stacy, a member of the hiring team for the mechanic’s position, called
        me a few hours after the meeting with Defendant Manchester. He apologized
        for how everything played out and advised me of what happened during the
        discussions of who to hire. He said that he and Ray Ferry, another member of
        the hiring team, both pushed very hard for me. Mr. Stacy stated he saw John
        Walter and Dave Manchester go across the hall to “Monty’s” office before the
        decision was made. When they returned, it was announced that Sullivan said
        Kirk Gregg wanted more experience than they felt I possessed and that I was
        not able to be selected. They were directed to select another candidate.

McIntyre Aff. ¶ 35, Feb. 12, 2019, ECF No. 35. However, on this issue, McIntyre previously

testified:

        Q. Do you believe Mr. Sullivan was involved in the hiring decisions?

        A. Yes.

        Q. What is the basis of your belief?

        A. Based on what I had heard.

        Q. What did you hear?

        A. That—that Dave Manchester and John Walter had gone in his office in
        between interviews.

        Q. So someone told you that Mr. Manchester and Mr. Walter had gone into Mr.
        Sullivan’s office at some point during the interview process?

        A. Yes.



                                         Page 24 of 37
       Q. And who told you that?

       A. Ken Stacy.

       Q. Did anyone else tell you that?

       A. No one’s name comes to mind off the top of my head.

       Q. Did Mr. Stacy have any knowledge as to what was discussed in Mr. Sullivan’s
       office during these meetings?

       A: Any firsthand knowledge? Not that I’m aware of.

       Q. Do you have any other reason to believe Mr. Sullivan was involved in the
       hiring decisions?

       A. No.

McIntyre Dep. 162:6–163:6. The Court does not have any testimony or affidavit from Ken

Stacy. McIntyre has provided no evidence that Sullivan directed Manchester not to hire him.

Through hearsay, 9 he has shown that the two were in the same office together during the

hiring process, but not what, if anything, Sullivan directed Manchester to do. Manchester’s

affidavit makes no mention of the topic. Manchester Aff., Oct. 29, 2018, ECF No. 25-5.

McIntyre provided the 2013 investigative interview of Sullivan, but no evidence, other than

his own affidavit and deposition testimony, regarding his allegation that Sullivan directed he

not be offered an aviation mechanic job. McIntyre has evidently not deposed either Sullivan

or Manchester. See Bosman Aff., Feb. 12, 2019, ECF No. 33 (listing all the exhibits provided

in opposition to Corning’s summary judgment motion).

       It is well settled in the Second Circuit that a party opposing summary judgment may

not create an issue of fact by submitting an affidavit in opposition that contradicts the affiant’s

prior deposition testimony. See Hayes v. New York City Dept. of Corrections, 84 F.3d 614, 619


        9 McIntyre argues the hearsay is admissible under Fed. R. Evid. 801(d)(2)(D), Pl.s’ Mem. of Law

6. Corning rejects that argument stating that at the time of the hearsay statement, the declarant was
no longer a member of the hiring committee, thus no longer an agent of it, Def.s’ Mem. of Law 4 n.3.


                                            Page 25 of 37
(2d Cir. 1996) (“a party may not create an issue of fact by submitting an affidavit in opposition

to a summary judgment motion that, by omission or addition, contradicts the affiant’s previous

deposition testimony.”); see also Perma Research & Development Co. v. Singer Co., 410 F.2d

572, 578 (2d Cir. 1969) (“If a party who has been examined at length on deposition could

raise an issue of fact simply by submitting an affidavit contradicting his own prior testimony,

this would greatly diminish the utility of summary judgment as a procedure for screening out

sham issues of fact.”).

       Plaintiff’s counsel argues that the existence of a prior consistent statement can be

considered by the Court and does not constitute a contrived factual dispute that is insufficient

to survive summary judgment. The Court asked Plaintiff’s counsel to present “a case that says

that a prior consistent statement trumps a contradiction between the deposition and the

affidavit submitted in support of in opposition to summary judgment, i.e., that you can

consider where there’s a prior consistent statement, you can consider the affidavit in

opposition.” Trans. of Motion Argument, April 11, 2019, 37:7-12.

       Plaintiff’s counsel offers Palazzo v. Corio, in which the Second Circuit stated, “a party’s

deposition testimony as to a given fact does not foreclose a trial or an evidentiary hearing

where that testimony is contradicted by evidence other than the deponent’s subsequent

affidavit.” 232 F.3d 38, 43–44 (2d Cir. 2000) (emphasis added). Plaintiff’s counsel believes

the Court should disregard his contradictory deposition testimony because his subsequent

affirmation is consistent with his prior EEOC complaint.

       Plaintiff’s counsel misses the mark. Contradictory evidence other than the deponent’s

subsequent affidavit does not foreclose summary judgment. In Palazzo, the Second Circuit

held that “summary judgment was not foreclosed where the supposed factual dispute existed

‘only because of inconsistent statements made by Perrino the deponent and Perrino the


                                         Page 26 of 37
affiant.’” Id. at 43 (quoting Perma Research & Dev. Co. v. Singer Co., 410 F.2d 572, 578 (2d

Cir. 1969)). That Plaintiff’s EEOC statements were made prior to a deposition “does not

change this outcome.” Gunn v. United Parcel Service, Inc., 2016 WL 4523913 at 6, 2016

U.S. Dist. LEXIS 111927 at *15 (E.D.N.Y. Aug. 22, 2016). Deposition testimony trumps “any

contradictory allegations made pre- and post-deposition” and the “timing of contradictory

allegations does not matter.” Id. (internal citations omitted).

       In the matter before this Court, there are several instances in which Plaintiff’s

deposition testimony contradicts his affirmation, as well as his EEOC complaint. Statements

made in Plaintiff’s EEOC complaint with respect to harassment and protected activity after

September of 2013 are conclusory and contradictory to his deposition testimony. This Court

declines to decide against long standing Second Circuit precedent and will not disregard

Plaintiff’s deposition testimony in favor of his affirmation and EEOC complaint.

       McIntyre also points to Yearick’s 10 affirmation to imply that in the past, under a

different manager, he would have been hired:

       3. I am familiar with the apprenticeship program and the manner in which it
       was administered at Corning. It was an informal apprenticeship program that
       was tailored to the individual employee. There were a couple other mechanics
       that worked their way to an A&P mechanic through this program. Those include
       John Waschezyn, Ken Stacy, Brad Cole, and John Walter. In the beginning it was
       discussed and expected that Joe would also be moved into a mechanic position
       through the apprenticeship program but that all changed after he was sexually
       harassed and a complaint was made by me.

Yearick Aff. ¶ 3, Feb. 12, 2019, ECF No. 35-1. The other aviation mechanics Yearick refers to

had been hired years earlier: Waschezyn in 1979; Walter in 1989; Stacy in 2007, two directors

of maintenance ago. Yearick does not indicate whether, when those individuals were hired in

1979, 1989, and 2007 through the apprentice process, Corning was facing the same loss of


       10   Donald Yearick was McIntyre’s former supervisor.


                                            Page 27 of 37
over 100 years of experience as it was in 2014.

       McIntyre additionally argues that because of his complaint of sexual harassment

against Sullivan (made on his behalf by Yearick) in 2013, Sullivan retaliated against him in

2015 during the hiring process. This evidence of protected activity lacks temporal proximity

to the hiring decision date. As this Court observed in Bennett v. Verizon Wireless, No. 04-CV-

6314 CJS, 2008 U.S. Dist. LEXIS 5373, at *10–11 (W.D.N.Y. Jan. 23, 2008):

              While the temporal proximity of these events gives rise to an
              inference of retaliation for the purposes of appellant’s prima
              facie case, without more, such temporal proximity is insufficient
              to satisfy appellant’s burden to bring forward some evidence of
              pretext. See Quinn v. Green Tree Credit Corp., 159 F.3d 759, 770
              (2d Cir. 1998) (holding that a strong temporal connection
              between the plaintiff’s complaint and other circumstantial
              evidence is sufficient to raise an issue with respect to pretext).

       Simpson v. New York State Dept. of Civil Services, 166 Fed. Appx. 500, 502 (2d
       Cir. Jan 9, 2006). Since the decision in Simpson is not precedential, see U.S.
       Court of Appeals, Second Circuit, Rules § 0.23(b), the Court also relies on the
       reasoning in decisions of two other circuits, which the Court finds persuasive
       on this point. See Skrjanc v. Great Lakes Power Service Company, 272 F.3d
       309 (6th Cir. 2001) (“temporal proximity is insufficient in and of itself to
       establish that the employer’s nondiscriminatory reason for discharging an
       employee was in fact pretextual.”); Conner v. Schnuck Mkts., Inc., 121 F.3d
       1390, 1397-98 (10th Cir. 1997) (disagreeing with the plaintiff’s argument that
       temporal proximity between protected activity and adverse employment action
       is always sufficient to survive summary judgment).

       Regarding the allegation that Sullivan retaliated against McIntyre, Corning also points

out that Sullivan became Director of Aircraft Operations in April 2014 and after that date

McIntyre was permitted to attend a two-week long study course at Corning’s expense. Such

an act is inconsistent with an inference of discrimination. McIntyre asks the Court to apply the

pretext-plus approach discussed in Reeves v. Sanderson Plumbing Products, Inc., 530 U.S.

133 (2000). He argues that his evidence has shown that Corning lied about Sullivan’s

involvement in the hiring process and that lie should cause the Court to reject the proffered




                                         Page 28 of 37
reason and determine that a material issue of fact precludes summary judgment. Pl.s’ Mem.

of Law at 10. He also asks the Court to examine the entire record to determine whether

McIntyre could satisfy his ultimate burden of proof. Id. 7. The Court has done so, and as was

the determination in the case McIntyre cites, Schnabel v. Abramson, 232 F.3d 83 (2d Cir.

2000), finds that “plaintiff has presented no evidence upon which a reasonable trier of fact

could base the conclusion that [disability or retaliation] was a determinative factor in

defendants’ decision to [not hire] him.” Schnabel, 232 F.3d at 91.

       McIntyre also argues that he engaged in additional protected activity in 2015 and

Corning’s failure to select him for the aviation mechanic position was also in retaliation for

that protected activity. At his deposition, McIntyre was asked the following questions and gave

the following answers:

       Q. Other than what we have already discussed, any other reasons why you
       believe your [sic] not receiving the Aviation Maintenance Technician position
       was retaliation?

       MS. BOSMAN: Objection. Form.

       You can answer.

       A. Um, and possibly for reaching out to HR on issues such as the overtime and
       being called in early.

       Q. Other than those things, any other reason that you haven't already told us
       about?

       A. Not off the top of my head.

       Q. Okay. And in connection with the overtime issue, can you explain how that—
       how you believe that relates to the decision-making process for the mechanic
       position?

       A. It was stated by John Walter that any time you go outside of the department,
       there will be consequences.

       Q. And what you're referring to there is the time in which you requested that you
       be paid overtime for the training that you performed on Saturday; is that
       correct?


                                        Page 29 of 37
       MS. BOSMAN: Objection to form.

       A. I do believe so.

       Q. And the other issue that you mentioned was for the time in which you called
       in early. Is that the emergency time issue that we talked about earlier?

       A. Yes.

       Q. That was a situation in which you had requested premium pay for certain
       work you performed on the weekend; is that correct?

       MS. BOSMAN: Objection to form.

       A. Yes.…

       A. John Walter said you—any time you go outside of the department, there will
       be consequences.

       Q. And what was the specific incident that he was referring to in which you had
       gone outside the department?

       A. Um, that was following—that was when we had emailed Payroll about putting
       in for the emergency pay.

McIntyre Dep. 168:11–169:2; 268:3–10. However, going outside the department to advocate

for overtime and emergency pay is not protected activity. The situation did not involve

complaining about discrimination under the ADA or Title VII. See Borders v. Policy Studies Inc.,

Civil Action No. RDB-07-638, 2008 U.S. Dist. LEXIS 61062, at *28 (D. Md. Aug. 5, 2008) (“This

letter does not appear to be a “protected activity” within the meaning of Title VII, as it simply

raised a pay dispute and made no mention of discrimination based on his race or sex, or any

other category of discrimination covered by Title VII.”). Further, Walter was not doing the

hiring—Manchester was. Moreover, the overtime and emergency pay issues occurred after

January 9, 2015, the date Manchester told McIntyre he did not select him for the aviation

mechanic position. Manchester Aff. ¶¶ 27–28

       The Court finds that McIntyre has not met his burden of establishing a prima facie

case, that nevertheless Corning has proffered a non-discriminatory reason for its employment


                                         Page 30 of 37
decision, and that McIntyre has not shown that Corning’s proffered reason for not hiring him

as an aviation mechanic was false and that unlawful discrimination played a part in the

decision.

Hostile Work Environment
       Plaintiff contends that actions by Sullivan, especially, and others, created an

objectively hostile work environment for him at CAO. To succeed on his hostile work

environment claim, McIntyre must show: (1) that the workplace was permeated with

discriminatory intimidation that was sufficiently severe or pervasive to alter the conditions of

his employment for the worse and (2) that a specific basis exists for imputing the conduct that

created the hostile environment to the employer. Richardson v. New York State Dep’t of

Correctional Serv., 180 F.3d 426, 436 (2d Cir. 1999); see also, Harris v. Forklift Sys. Inc., 510

U.S. 17, 21 (1993). McIntyre argues:

       In the instant matter, there is sufficient evidence to create a question of fact as
       to whether Defendants harassed Plaintiff because of his gender. He was
       referred to as a “fag.” Defendants’ motivation presents questions of fact based
       on the conduct directed at Plaintiff which includes exposure, unwelcome
       touching, and comments to Plaintiff of a sexual nature. A reasonable juror could
       conclude that the harassment directed at Plaintiff was the product of bias
       against him because he did not fit the image of the stereotypical male working
       in the mechanics field.

Pl.s’ Mem. of Law 19. McIntyre cites to the number of years he endured harassment, the

outrageousness of Walter’s mooning and spreading his cheeks, and, according to McIntyre,

saying to him, “I bet you like that, don’t you, fag?” He also cites to Sullivan’s shoulder-rubbing,

mocking McIntyre’s stutter, and invading his personal space. He argues as well that Sullivan’s

and Walter’s conduct can be imputed to Corning. Id. 20.

       Regarding Walter’s mooning, McIntyre was asked the following questions and gave the

following responses at his deposition:

       Q. Do you think he did this because you were a male?


                                          Page 31 of 37
       MS. BOSMAN: Objection. Form.

       You can answer.

       A. No.

       Q. So you don't think your gender had anything to do with it, correct?

       MS. BOSMAN: Objection. Form.

       You can answer.

       A. I think it was -- I think he had a problem with me. I don’t think it was the fact
       that I am a male or a female.…

       Q. But you don’t have any reason to believe he was making a sexual advance
       toward you?

       MS. BOSMAN: Objection. Form.

       You can answer.

       A. Not — not at that time.…

       Q. So your testimony is -- today is you don’t specifically recall any incident after
       this incident was reported in which John Walter harassed you, correct?

       MS. BOSMAN: Objection. Form.

       You can answer.

       A. Correct.

McIntyre Dep. 64:3–14; 65:3–7; 66:16–22. Regarding Sullivan and the shoulder rubbing,

McIntyre testified:

       Q. With respect to the shoulder rubbing, how often did this occur?

       A. It was only increasing.

       Q. Okay. But I'm asking you how often did Mr. Sullivan rub your shoulders?

       A. It seemed like almost every time he went past me. At least a few times per
       week.

       Q. Where did this occur?




                                         Page 32 of 37
       A. Either outside on the patio or over by the—well, in the hangar and I think a
       few times out on the ramp, as well.

       Q. During what time period was this occurring?

       A. 2000–2013.

McIntyre Dep. 79:3–16. He also testified in response to this question:

       Q. I’m trying to understand when you’re testifying today if you have any reason
       to believe he was doing this because of your gender as a male?

       MS. BOSMAN: Objection. Form.

       You can answer again.

       A. No.

McIntyre Dep. 84:24–85:5. The Court finds that McIntyre has not shown that he was

subjected to a hostile work environment within 300 days 11 of his May 11, 2015, EEOC

complaint.

Retaliation
       McIntyre claims Corning subjected him to a retaliatory work environment in violation

of his rights under the Rehabilitation Act, ADA, NYHRL, and Title VII. However, none of the

conduct he relates establishes a retaliation claim. His dispute concerning overtime pay for a

Saturday resulted in his receiving the pay. Thus, he suffered no adverse employment action.

McIntyre has not shown how Corning’s elimination of compensatory time was a retaliatory act

against him. The change in policy at CAO brought that department into line with the rest of the

corporation. Moreover, he used up two hours of accumulated compensatory time and received

overtime pay in lieu of compensatory time for his extra hours spent at the review course.

Nothing in Corning’s denial of McIntyre’s request for emergency pay hints at retaliation. The

policy Corning cited to deny the request applied to all employees, not just McIntyre. As with


       11   The three-hundredth day was Tuesday, July 15, 2014.


                                           Page 33 of 37
the elimination of compensatory time, McIntyre has not shown how Corning’s schedule

adjustment to create an unpaid lunch break was done in retaliation. The policy applied to the

entire department and was mandated by law. Moreover, Corning’s acts were not temporally

related to any protected activity.

Federal Claims Against Individuals
       McIntyre has named Claude Sullivan, David Manchester, John Walter, John Doe(s), and

Jane Doe(s) in his federal claims. Individual employees cannot be held liable under the federal

statutes on which McIntyre bases his claims. Tomka v. Seiler Corp., 66 F.3d 1295, 1313 (2d

Cir. 1995) (Title VII); Corr v. MTA Long Island Bus, No. 98-9417, 1999 U.S. App. LEXIS 25058,

at *5 (2d Cir. Oct. 7, 1999) (“there is no right of recovery against individual defendants under

the ADA”); see Romand v. Zimmerman, 881 F. Supp. 806, 812 (N.D.N.Y. 1995) (“in regard to

the ADA and Rehabilitation Act, it would appear to be unsound policy to allow claims against

persons in their individual capacities under these statutes while not allowing them under Title

VII.”). Consequently, the individual federal claims must be dismissed.

Loss of Consortium
       Despite Plaintiff’s contention to the contrary, claims under Title VII or the New York

Human Rights Law cannot serve as the basis for a loss of consortium cause of action made

by a non-employee’s spouse. Santiago v. Newburgh Enlarged City School District, 434 F.

Supp.2d 193, 198 (S.D.N.Y. 2006) (citing Moss v. Stinnes Corp., 169 F.3d 784, 785 (2d Cir.

1999). The court in Moss also held that “neither the ADEA nor the [New York State] HRL

affords a direct cause of action to a non-employee due to discrimination against his spouse.

Moreover, neither statute provides for a claim for a loss of consortium.” Moss, 169 F.3d at

785. A loss of consortium claim is derivative. If the primary claims from which it derives fail,

the derivative claim must fail as well. Griffin v. Garratt-Callahan Co., 74 F.3d 36, 40 (2d Cir.



                                         Page 34 of 37
1996). In most cases, the district court dispenses with the loss of consortium claim either by

way of Moss or Griffin.

       Plaintiff’s counsel argues derivative claims are permissible under the Human Rights

Law; therefore, Ann McIntyre’s claim for loss of consortium should not be dismissed. She

bases her conclusion on the Third Department’s decision In re Ithaca City School District v.

New York State Division of Human Rights, 87 A.D.3d 268 (3d Dept. 2011). In Matter of Ithaca,

the Third Department found the State Division of Human Rights (“SDHR”) had jurisdiction over

the school district and upheld the awards to both the parent and the student made by the

administrative law judge. Id. at 273. The student was the target of racially motivated

harassment by other students in the district. Id. at 271. Her mother filed a claim with the

SDHR on her daughter’s behalf after numerous complaints to the school district did not stop

the harassment. Id.

       The appellate court disagreed with the school district’s contention that the mother was

not entitled to relief as she had filed the charge on behalf of her daughter. Id. at 275. Under

Executive Law § 297(9), “any person claiming to be aggrieved by an unlawful discriminatory

practice shall have a cause of action in any court of appropriate jurisdiction for damages.” The

appellate court found the record revealed “sufficient independent proof” that the mother was

aggrieved in her own right because of the school district’s conduct, thus justifying an award

of damages. In re Ithaca CSD, 87 A.D.3d at 275.

       Contrary to counsel’s assertion in her memorandum of law in opposition to

Defendants’ motion to dismiss, In re Ithaca CSD did not allow a derivative claim under the

Human Rights Law. The Third Department chose its words carefully. The record revealed

“sufficient independent proof” the mother was aggrieved because the school district failed to

address the problem, despite her many complaints. The fact the mother filed the claim on


                                         Page 35 of 37
behalf of her daughter was not dispositive. Executive Law § 297(9) refers to any person

claiming to be aggrieved. The mother was aggrieved on her own, for which she received an

award.

         The Court also notes that in Wright v. City of Ithaca, N.Y., No. 5:12-cv-378 (GLS/TWD),

2012 U.S. Dist. LEXIS 67753, 2012 WL 1717259 (N.D.N.Y. May 15, 2012), counsel asserted

a loss of consortium claim in an employment discrimination case while admitting that federal

civil rights statutes do not permit one. The district court granted a defense motion to dismiss

that claim, writing:

         Actions for loss of consortium are “not cognizable under federal civil rights
         statutes,” see 2011 U.S. Dist. LEXIS 82392, [WL] at *24, nor may they be
         brought pursuant to the NYSHRL, see Moss v. Stinnes Corp., 169 F.3d 784,
         785 (2d Cir. 1999). Despite Melissa Wright’s disagreement with the reasoning
         of these cases, and her citation to a state appellate decision which apparently
         permits a derivative claim under the NYSHRL, the court declines to upset this
         settled precedent.

Wright, 2012 U.S. Dist. LEXIS 67753, at *14. On appeal, the Second Circuit held that “even

if we assume arguendo that such a claim is cognizable under federal or state law, her

derivative claim must fall with her husband’s principal claims” which were found to be

untimely. 633 Fed. Appx. 63, 66 (2d Cir. 2016) (summary order). Accordingly, Anne McIntyre’s

derivative claim must fail both because the federal statutes do not permit it, and in any event,

because her husband’s claims are dismissed.

                                          CONCLUSION
         For the foregoing reasons, the Court grants Corning’s motion for summary judgment,

ECF No. 25, in part and directs entry of judgment for Corning on all the federal claims alleged

in the amended complaint, which includes the First, Second, Eighth (as derivative of the

federal claims), Ninth, Tenth, Eleventh, and Twelfth causes of action. Because the Court has




                                          Page 36 of 37
dismissed all the federal causes of action, it declines to exercise jurisdiction over the state

claims pursuant to 28 U.S.C. § 1367(c)(3). The Clerk of the Court is directed to close this case.

IT IS SO ORDERED.

DATED: May 16, 2019
       Rochester, New York

                                                    /s/ Charles J. Siragusa
                                                    CHARLES J. SIRAGUSA
                                                    United States District Judge




                                         Page 37 of 37
